Citation Nr: 0934283	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of shell fragment wound to 
the right posterior thigh with peripheral neuropathy of the 
cutaneous branches of the femoral nerve.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the RO which, 
in part, denied service connection for bilateral defective 
hearing and tinnitus, and an increased rating for a shell 
fragment wound to the right leg.  

In May 2008, prior to the promulgation of a decision in the 
appeal, the Veteran advised VA that he wished to withdraw his 
appeal of the claims of service connection for bilateral 
defective hearing and tinnitus, which had been on appeal to 
the Board.  See VA Form 119 (Report of Contact), dated May 
13, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

In a letter received in July 2008, the Veteran reported that 
he was treated by VA for his right leg disability in July 
2008, and requested that all of his treatment records be 
obtained and reviewed in connection with his claim for an 
increased rating.  The Veteran reported that he had an MRI of 
his brain and was given a cane and fitted with an ankle brace 
at the VA Medical Center (VAMC) Popular Bluff, Missouri.  
Although a supplemental statement of the case (SSOC), dated 
in January 2009, indicated that VA treatment records from 
April to December 2008, had been obtained and reviewed, the 
evidentiary record as currently constituted does not include 
any outpatient or physical therapy records subsequent to the 
VA examination in June 2008.  

Part of VA's duty to assist under Veterans Claims Assistance 
Act of 2000 (VCAA) is to obtain records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2008).  As these records are potentially relevant to the 
Veteran's claim and are within the control of VA, they must 
be obtained.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to obtain all of the Veteran's VA 
treatment records from Popular Bluff 
VAMC, including any physical therapy 
records from April 2008 to the present.  
All records identified by the Veteran 
should be obtained and associated with 
the claims file.  If any VA records are 
unavailable or cannot be located, the 
VAMC must provide confirmation and an 
explanation as to why the records are 
unavailable.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

